(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el presente caso se dictó sentencia en rebeldía •contra los demandados en una acción en cobro de dinero, estable-ciéndose recurso de apelación con fecha 18 de junio de 1940;
*987POR cuanto, no obstante haber expirado con exceso el término de treinta días que señala el artículo 40 del Reglamento de este Tribunal para elevar los autos, hasta la fecha los demandados no lo han verificado ni solicitado prórroga para ello;
PoR Cuanto, el demandante apelado presentó una moción soli-citando que se desestime el recurso por frívolo y por abandono;
Por Cuanto, dicha moción fué notificada a los apelantes, así como también se les notificó el señalamiento de la audiencia para oír a las partes sobre la referida moción, sin que los apelantes asistieran a dicha audiencia a oponerse a las pretensiones del apelado;
Por tanto, vistos los autos de este caso y el artículo 40 del Re-glamento de este Tribunal, se desestima el recurso por abandono, siendo innecesario hacer pronunciamiento alguno con respecto a la alegada frivolidad.